Name: Decision of the EEA Joint Committee No 91/98 of 25 September 1998 amending Annex XI (Telecommunications services) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  European construction;  communications;  marketing
 Date Published: 1999-07-22

 Avis juridique important|21999D0722(10)Decision of the EEA Joint Committee No 91/98 of 25 September 1998 amending Annex XI (Telecommunications services) to the EEA Agreement Official Journal L 189 , 22/07/1999 P. 0064 - 0065DECISION OF THE EEA JOINT COMMITTEENo 91/98of 25 September 1998amending Annex XI (Telecommunications services) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XI to the Agreement was amended by Decision of the EEA Joint Committee No 75/98 of 17 July 1998(1);Whereas Directive 97/67/EC of the European Parliament and of the Council of 15 December 1997 on common rules for the development of the internal market of Community postal services and the improvement of quality of service(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following subheading shall be inserted before point 1 (Council Directive 87/372/EEC) in Annex XI to the Agreement after the heading "ACTS REFERRED TO" "Telecommunication services"Article 2The following shall be inserted after point 5c (Directive 95/62/EC of the European Parliament and of the Council) in Annex XI to the Agreement: "Postal services5d. 397 L 0067: Directive 97/67/EC of the European Parliament and of the Council of 15 December 1997 on common rules for the development of the internal market of Community postal services and the improvement of quality of service (OJ L 15, 21.1.1998, p. 14). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations:(a) in Article 5(2) 'Treaty, in particular Articles 36 and 56 thereof' shall read 'EEA Agreement, in particular Articles 13 and 33 thereof';(b) In Article 26 'Treaty' shall read 'EEA Agreement'."Article 3The texts of Directive 97/67/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 1 October 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 September 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 172, 8.7.1999, p. 54.(2) OJ L 15, 21.1.1998, p. 14.